SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedMarch, 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| 28 March 2011 BP PLC FOURTH QUARTER DIVIDEND FOR 2010 ALLOTMENTS FOR SCRIP DIVIDEND PROGRAMME Ordinary Shares BP plc confirms the allotment and issue of 66,581,864 ordinary shares of US$0.25 each ("shares") to shareholders who elected to receive ordinary shares under the scrip dividend programme as an alternative for the fourth quarter dividend for 2010, payable on 28 March 2011. The shares rank pari passu with the existing issued ordinary shares of the Company. Following the issue of the above shares, the number of ordinary shares in issue will be 20,767,714,056 of which 1,901,649,220 are held as treasury shares or are waiting cancellation leaving a balance of 18,866,064,836 shares with voting rights. Application has been made to the Financial Services Authority for the shares to be admitted to the Official List and to the London Stock Exchange for the shares to be admitted to trading. Dealings in the shares are expected to commence on 28 March 2011. American Depositary Shares ("ADSs") In accordance with the terms of the scrip dividend programme for ADS holders and the Deposit Agreement between BP plc and the Depositary, JPMorgan Chase Bank, 847,385.51 ADSs (each representing 6 ordinary shares) are to be issued to ADS holders who elected to receive ADSs under the scrip dividend programme. This number reflects an adjustment for UK Stamp Duty Reserve Tax (1.5%) and the fee payable to the Depositary under the Deposit Agreement ($0.05 per ADS). Application has been made to the New York Stock Exchange for the listing of the ADSs on the New York Stock Exchange. Dealings in the ADSs are expected to commence on 28 March 2011. David Pearl Deputy Company Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 28 March 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
